Title: From John Adams to Commissioners of Washington City, 10 May 1798
From: Adams, John
To: Washington City, Commissioners of



Gentlemen
Philadelpa. May 10th 1798

I have this morning received your favor of the 7th Inst and although I have not found time to answer your former Letters, I will give you a short answer to this, that you may meet with no delay or embarrassment in your proceedings—
Although I may have been inclined to an opinion, that a Variation of the measures, might have more surely prepared the City for the residence of Government at the time prescribed, I have been far from fixing any determination, to give orders contrary to your unanimous Judgment; I therefore approve of your proceedings without loss of time in the Manner you propose in this Letter
I am Gentlemen with Much / Esteem Your humble Sert:

John Adams